Citation Nr: 1107853	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.   09-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include 
an allowance for burial expenses and for plot or interment 
expenses.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to August 
1963.  He died in July 1996.  The appellant is the Veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River junction, 
Vermont.


FINDINGS OF FACT

1.  The appellant's husband died in July 1996.

2.  VA first received the appellant's claim for nonservice-
connected burial benefits on August 21, 2008.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits, to include 
an allowance for burial expenses and an allowance for plot or 
interment expenses, have not been met.  38 U.S.C.A. § 2304 
(West 2002); 38 C.F.R. § 3.1601 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 430 (1994).  
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

As this issue hinges on whether the appellant's claim was 
received by VA in a timely manner, and as there is no factual 
dispute as to when the claim was submitted, the law as mandated 
by statute, and not the evidence, is dispositive of this appeal.  
Thus, VCAA notice is not applicable.  See Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis, 6 Vet. App. (where 
application of the law to the facts is dispositive, the appeal 
must be terminated because there is no entitlement under the law 
to the benefit sought.).  As such, no further action is required 
under the VCAA.

Analysis

The appellant contends that she is entitled to nonservice-
connected burial benefits.  She asserts that she was unaware of 
the post-death benefits she was entitled to, and the time limits 
for claiming them, at the time of the Veteran's death.

Where a veteran's death is not service-connected, a burial 
allowance may be payable under certain circumstances to cover the 
burial and funeral expenses of a veteran and the expense of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).  Further, a plot or interment 
allowance may be payable under the provisions of 38 C.F.R. § 
3.1600(f).

Applications for payments of burial and funeral expenses under 38 
C.F.R. § 3.1600(b) or for a plot or interment allowance under 38 
C.F.R. § 3.1600(f) must be received by VA within two years after 
the burial or cremation of a veteran.  38 U.S.C.A. § 2304; 38 
C.F.R. § 3.1601(a).

After carefully reviewing the evidence of record, the Board finds 
that the appellant's claim for nonservice-connected burial 
benefits must necessarily fail because it was not timely received 
by VA.  38 U.S.C.A. § 2304 (West 2002); 38 C.F.R. § 3.1601 
(2010).

In this case, the appellant's husband was buried in July 1996.  
As applications for payments of burial and funeral expenses under 
38 C.F.R. § 3.1600(b) or for a plot or interment allowance under 
38 C.F.R. § 3.1600(f) must be received by VA within two years 
from the date of burial, the appellant was required to submit her 
claim for nonservice-connected burial benefits on or before July 
1998.  However, the undisputed evidence indicates that the 
appellant first filed a claim for burial benefits more than 12 
years after the burial date.

Here, the appellant does not assert, and the evidence does not 
indicate, that she filed her claim with VA within the two-year 
time period following her husband's burial.  Rather, she argues 
that she was not aware of and had never been told to submit a 
specific application for burial benefits.  The Board notes that 
all persons dealing with the federal government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  

Thus, regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991)(citation omitted)(finding that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation).  Accordingly, even though the appellant may have 
been unaware of the two-year time limitation for filing claims 
for nonservice-connected burial benefits, she is necessarily 
charged with knowledge of the regulation.  As such, a claim of 
ignorance of the law in not being told to submit a specific form 
is without merit.

While the Board sympathizes with the appellant's position, there 
is no dispute that her claim for nonservice-connected burial 
benefits was first received by VA in 2008.  Unfortunately, the 
provisions of 38 C.F.R. § 3.1601 require that claims for 
reimbursement of burial or funeral expenses under 38 C.F.R. § 
3.1600(b) or for plot or interment costs under § 3.1600(f) be 
received by VA within two years after the date of burial.

Accordingly, because the claim was not received by VA within two 
years of the burial date, it is considered untimely under the 
provisions of 38 C.F.R. § 3.1601.  When the law is clear, as in 
this case, there is no other option but to apply the plain 
meaning of the statute.  Because the appellant's claim for 
nonservice-connected burial benefits was not received by VA 
within two years from the date of burial, the claim must be 
denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429 (1994).


ORDER

Nonservice-connected burial benefits, to include an allowance for 
burial expenses and an allowance for plot or interment expenses, 
is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


